Exhibit 10.1
FOURTH AMENDMENT TO THE BANK CREDIT NOTE 21.3150.777.0000001-97, ISSUED BY
NEXTEL TELECOMUNICAÇÕES LTDA ON DECEMBER 8TH 2011, IN FAVOR OF CAIXA ECONÔMICA
FEDERAL, IN THE AMOUNT OF R$ 640,000,000.00 (SIX HUNDRED AND FORTY MILLION
REAIS).


PREAMBLE:


CREDITOR:
CAIXA ECONÔMICA FEDERAL, financial institution in the form of public company
founded under Decree-Law 759 of August 12th 1969, associated to the Ministry of
Finance, being governed by the Statute in force on the date of the present
contract, hereinafter referred to as CAIXA or CREDITOR, with headquarters at
Setor Bancário Sul, Quadra 4, Lote 3/4, in Brasília, Federal District, CNPJ
(National Registry of Legal Entity) 00.360.305/0001-04, hereby represented by
Superintendência Grandes Empresas Infraestrutura de São Paulo, located at 1842
Paulista Avenue, Torre Sul, 2nd floor, in the city of São Paulo, State of São
Paulo, CNPJ/MF 00.360.305/4954-0.



ISSUER / CREDITED: NEXTEL TELECOMUNICAÇÕES LTDA.
Address: 14171 Nações Unidas Avenue, 27th floor, Rochavera Towers, Crystal
Tower, Vila Gertrudes, zip code 04794-000, city of São Paulo, State of São Paulo
CNPJ 66.970.229/0001-67



GUARANTOR: NEXTEL PARTICIPAÇÕES LTDA.
Address: 14171 Nações Unidas Avenue, 26th floor, Room A, Rochavera Towers,
Crystal Tower, Vila Gertrudes, zip code 04794-000, city of São Paulo, State of
São Paulo
CNPJ: 00.169.369/0001-22



WHEREAS, on December 8th 2011, the CREDITED issued in favor of CAIXA the Bank
Credit Note 21.3150.777.0000001-97, in the principal amount of six hundred and
forty million reais (R$ 640,000,000.00) (the "Note");


WHEREAS, on February 13th 2015, CREDITED and CAIXA executed the first amendment
to the Bank Credit Note 21.3150.777.0000001-97, changing, among


    

--------------------------------------------------------------------------------




other aspects, the interest rate on debt balances and including the additional
secured collateral to fulfill the obligations contained therein (the "First
Amendment");


WHEREAS, on June 25th 2015, CREDITED and CAIXA entered into the second amendment
to the Note, changing, among other conditions, the form of payment and the
interest rate on debt balances (the "Second Amendment"),


WHEREAS, on February 24th 2017, CREDITED and CAIXA executed the third amendment
to the Note, changing, among other conditions, the form of payment (the "Third
Amendment" and, together with the First Amendment, Second Amendment and the
Note, "CCB"); and


WHEREAS, CREDITED and CAIXA intend to amend the CCB in order to change the terms
of payments;


RESOLVE the parties to amend the CCB by means of the present Fourth Amendment to
the Bank Credit Note 21.3150.777.0000001-97 ("Fourth Amendment"), in accordance
with the following terms and conditions.


SECTION ONE – the characteristics of the credit will be in force with the
following wording:


CREDIT CHARACTERISTICS:


1 – Number of the CCB:
21.3150.777.0000001-97
2 – Final maturity in:
October 31st 2019



3 – Total Credit Value (“Principal”):
R$ 405,331,709.05 (four hundred and five million, three hundred and thirty-one
thousand, seven hundred and nine reais and five cents)







--------------------------------------------------------------------------------




4 – Operation type
Investments – CDI – Post-fixed
777 – Special Corporate Credit – Large Corporations



5 – Financial charges:
139.54% of CDI CETIP p.a., calculated in accordance with Section Three





6 – Term and Amortization System and Payment:
Term: October 31st, 2019, all in the terms and conditions of Appendix I,
observing the following:
Payment dates of financial charges: the financial charges will be payable
monthly from July 31st 2017 (exclusive) ("Payment Dates of Charges"), according
to the schedule indicated in Annex I to this Note.
Payment Dates of Principal: Principal will be paid in installments, with the
maturities and nominal values described in the payment schedule included in
Appendix I to this Note.
Constant Amortization System



7 – Blocked account:


Agency
3150


Op.
003


Account
180


DV
4



8 – Checking account:


Agency
3150


Op.
003


Account
1859


DV
6







--------------------------------------------------------------------------------




9 – Payment location:
São Paulo, SP



10 – Guarantor:
Guarantor
CNPJ
Nextel Participações Ltda.
00.169.369/0001-22



11 – Guarantees:
Guarantee
Minimum amount
Nextel Participações Ltda guarantee
100% of the amount due to Caixa under the terms of this Note
Fiduciary Assignment of Receivables on CAIXA Arrangement Agreement (SICAP)
Minimum monthly average flow in the amount of R$ 70,000,000.00



On the Payment Dates indicated in Section Two below, until the mature date set
forth in Field 2 of this Note, in the currency of the Country in this city, I,
CREDITED, as issuer/or GUARANTOR, will pay to CAIXA or to your order, by this
Note which together with the checking account statements and/or calculation
spreadsheet, is recognized as a representative note of the debt, net and due,
arising from the utilization of the resources made available to the CREDITED and
added to the Financial Charges agreed in this Note;


The debt represented by this Note comprises the monthly amortization amounts, as
indicated in Field 6 of this Note, with the respective Financial Charges,
calculated based on the monthly effective interest rate, applied on a quarterly
basis or in each monthly installment, as indicated in Field 6 of this Note, and
the statement of the operation or the spreadsheet, which complements this Note,
must express the amounts and respective percentages of Financial Charges, in
accordance to the Law 10,931 of August 2nd 2004, and others legislations in
force.






--------------------------------------------------------------------------------




SECTION TWO – section two of the CCB shall be in force with the following
wording:


“TERM
SECTION TWO – This Note is executed for the term indicated in section “Credit
Characteristics” of this Note, observing the schedule of payments and
amortizations of Appendix I of this Note.”


SECTION THREE – the Parties resolve to change the amounts set forth in the
Principal payment schedule, so that the Principal installment due on July 8th
2017, in the amount of R$ 59,260,174.75, will be initially deferred to July 31st
2017, and that the terms of payment of said principal portion, in the amount of
R$ 59,260,174.75, due on July 31st 2017, as well as the next installments of
Principal, in the amount of R$ 11,852,034.95, due on August 8th 2017, and in the
amount of R$ 11,852,034.95, due on September 8th 2017, will automatically be
extended to October 31st 2017, with the caput of CCB Section Eight shall be in
force with the following wording, maintaining the original wording of its
remaining paragraphs:


“PAYMENT FORM
SECTION EIGHT - subject to the overdue maturity and the liabilities set forth in
the other Sections, we are obligated to pay CAIXA the amounts related to this
Note, as follows: a) Principal will be paid in installments, with the maturities
and nominal values described in the payment schedule as set forth in Appendix I
of this Note, the first installment due on October 31st 2017 and the last
installment due on October 31st 2019 (each of the dates indicated in Appendix I,
a "Principal Payment Date"), and following the rule that the maturity date falls
on a non-business day, the maturity period will automatically be extended to the
next business day; and b) Financial Charges: (i) the financial charges will be
due on the Payment Dates of Charges, in accordance with Section 6 of the
Preamble of this Note, obliging us to settle with the last installment of the
Principal, on October 31st 2019, all the financial obligations resulting from
this Note. Any receipt of installments beyond the agreed upon deadlines will
constitute a mere tolerance, which will not affect in any way the dates of their
maturity or other Sections and conditions of this Note, nor will it matter
novation or modification, including charges resulting from the delay. As a form
and




--------------------------------------------------------------------------------




means of effective payment of the debt resulting from this Note, which is
composed of Principal duly increased by the Financial Charges, the CREDITED
authorizes CAIXA to debit in the Checking Account mentioned in Field 8, on the
respective Payment Dates, on an irrevocable and irreversible basis, the amounts
sufficient and payable in each of them as applicable.


SECTION FOUR – the Parties resolve to include a new subsection XXX, to amend the
First and Third Paragraphs of Section Twenty-Two, as well as include Paragraph
Four, which shall become effective with the following wording:


XXX) If the CREDITED, until the occurrence of the event described in the Third
Paragraph of this Section Twenty-Two, makes the payment of any portion due to
CDB (as defined below), and/or does not inform CAIXA of said payment, under the
terms set forth in item (b.1) of Paragraph One below, unless the CREDITED
performs the Mandatory Prepayment, as described in item (b) of Paragraph One
below.


PARAGRAPH ONE – Mandatory Prepayment. Under penalty of the occurrence of a debt
acceleration event, the CREDITED must ("Mandatory Prepayment"):


(a)    In the event of any of the events described in paragraphs (XXVIII) and
(XXIX) of Section Twenty-Two, and the CREDITED does not cure them and/or reverts
them within the period indicated in such paragraphs, the CREDITED shall perform
a Mandatory Prepayment of total amount of R$ 82,964,244.65, to be paid to CAIXA
within 10 (ten) days after the occurrence of the event, or the end of the curing
period of the respective event (if any), but never after October 31st 2017;


(b)    In the event that the CREDITED makes any payment of any installment of
principal due to CHINA DEVELOPMENT BANK ("CDB"), under its credit agreements
('sinosure and non-sinosure') entered into on April 20th 2012 (“CDB Contracts"),
the CREDITED shall make a Mandatory Prepayment in the amount equivalent to the
application of the Extraordinary Amortization Percentage




--------------------------------------------------------------------------------




multiplied by the Principal, to be paid to CAIXA within 5 (five) business days
from the date of payment to CDB. For the purposes of this item (b), the
“Extraordinary Amortization Percentage” is the percentage calculated by (i) the
total amount of principal payments made by the CREDITED in favor of CDB
according to CDB Contracts, divided by (ii) the total amount of CDB Contracts
debt in their respective payment date.


(b.1.) CREDITED is obliged to confirm expressly to CAIXA until August 14th 2017
if the payment of the principal portion (for clarification purposes, no amount
of interest payment will be considered), due on August 15th 2017, in the scope
of CDB Contracts, will be effected, and shall inform CAIXA of the exact amount
of the installment to be paid, as well as the exact amount of CDB remaining
debt, in order to enable the calculation of the proportion to be amortized in
this CCB, in the terms of item “b” of Paragraph One of Section Twenty-Two; if
such payment is not made by the ISSUER to CDB, Mandatory Prepayment event will
not be configured according to item "b" of Paragraph One of Section Twenty-Two.


(b.2.) If payment to CDB, mentioned in item "b.1" of Paragraph One of Section
Twenty-Two, is made, the CREDITED is also obliged to send to CAIXA, within 5
business days, the respective receipt of payment to CDB (specifically, the
exchange contract that will be entered into), under CDB Contracts, attesting to
the effective amortization of the debt with CDB in accordance with the amounts
informed to CAIXA, pursuant to the terms of item "b.1" of Paragraph One of
Section Twenty-Two.


PARAGRAPH THREE - For the purposes of clarification, the events of debt
acceleration referred to in items (XXVIII), (XXIX) and (XXX) above, shall be
effective until the date on which the Principal installment due on October 31st
2017 is fully paid, as provided in Appendix I of this Note. Also, for purposes
of clarification, the expiration of the terms set forth in this clause shall not
affect, in any way, the provisions relating the collection of Assigned Rights,
nor the obligations related to the deposit of Minimum Average Amount in the
Restricted Account, in terms set forth in Section Tenth of this CCB.




--------------------------------------------------------------------------------




PARAGRAPH FOUR – The amounts paid as Mandatory Prepayment, as described in
Paragraph One of this Section Twenty-Two, shall be deducted from the next
principal installment(s), in accordance with this CCB, always considering, for
this purpose, its chronological order.


REPLACEMENT OF THE APPENDIX
SECTION FIVE – The Parties resolve to change the amounts foreseen in the payment
schedule of Principal and Financial Charges, so that Appendix I of the CCB will
become effective as set forth in Schedule A of this Fourth Amendment, so as to
reflect the provisions of Section Three of this Fourth Amendment.


REGISTER
SECTION SIX – CREDITED will register the Fourth Amendment in the Register of
Securities and Documents of the District of São Paulo. The expenses related to
said registration will be due to the CREDITED, which, from now on, authorizes
the debiting of the respective amounts in its deposit account number 1859-6,
maintained in agency 3150 of CAIXA.


Thus adjusted, CAIXA, CREDITED and GUARANTOR, declaring there is no intention to
novate, ratify this CCB hereby amended in all its terms, clauses and conditions
not expressly changed in this document, including with respect to the real and
personal guarantees constituted in the CCB and in the First Amendment, entered
into between the Parties on February 13th 2015, which is hereby incorporated
into a single and indivisible whole for all purposes of law.


And, because they are in perfect agreement, the CREDITED issues this duly signed
Banking Credit Note and in 4 (four) identical copies, being only the first one
(the bank's copy) negotiable.


São Paulo, August 3rd, 2017.








--------------------------------------------------------------------------------




ISSUER/CREDITED:
NEXTEL TELECOMUNICAÇÕES LTDA.


GUARANTOR:
NEXTEL PARTICIPAÇÕES LTDA.


CREDITOR:
CAIXA ECONÔMICA FEDERAL






--------------------------------------------------------------------------------




APPENDIX A


APPENDIX I OF THE CCB
NEW PAYMENT SCHEDULE
CAIXA
YEAR
MONTH
DAY
PAYMENT
PRINCIPAL BALANCE
2017
February
8
R$ 11.852.034,95
R$ 405.331.709,05
March
 
 
R$ 405.331.709,05
April
 
 
R$ 405.331.709,05
May
 
 
R$ 405.331.709,05
June
 
 
R$ 405.331.709,05
July
 
 
R$ 405.331.709,05
August
 
 
R$ 405.331.709,05
September
 
 
R$ 405.331.709,05
October
 31
R$ 94.816.279,60 
R$ 310.515.429,45
December
1
R$ 13.686.686,94
R$ 296.828.742,51
December
31
R$ 13.686.686,94
R$ 283.142.055,57
2018
January
31
R$ 13.065.943,08
R$ 270.076.112,49
March
1
R$ 13.065.943,08
R$ 257.010.169,41
March
31
R$ 13.065.943,08
R$ 243.944.226,33
May
1
R$ 13.065.943,08
R$ 230.878.283,25
May
31
R$ 13.065.943,08
R$ 217.812.340,17
June
1
R$ 13.065.943,08
R$ 204.746.397,09
July
31
R$ 13.065.943,08
R$ 191.680.454,01
August
31
R$ 13.065.943,08
R$ 178.614.510,93
October
1
R$ 13.065.943,08
R$ 165.548.567,85
October
31
R$ 13.065.943,08
R$ 152.482.624,77
December
1
R$ 13.065.943,08
R$ 139.416.681,69
December
31
R$ 13.065.943,08
R$ 126.350.738,61
2019
January
31
R$ 13.065.943,08
R$ 113.284.795,53
March
1
R$ 13.065.943,08
R$ 100.218.852,45
March
31
R$ 13.065.943,08
R$ 87.152.909,37
May
1
R$ 13.065.943,08
R$ 74.086.966,29
May
31
R$ 13.065.943,08
R$ 61.021.023,21
July
1
R$ 13.065.943,08
R$ 47.955.080,13
July
31
R$ 13.065.943,08
R$ 34.889.137,05
August
31
R$ 13.065.943,08
R$ 21.823.193,97
October
1
R$ 13.065.943,08
R$ 8.757.250,89
October
31
R$ 8.757.250,89
R$ 0,00





